Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed 11/16/2022 have been received and are considered sufficient to overcome the existing rejections under U.S.C. 101 and 112(b).

Response to Arguments

Applicant’s arguments with respect to claims 1-20 regarding Wallstedt not generating short time horizon routing data based on driving constraint data and current sensor data associated with the segment of the route have been considered and found partially persuasive, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Hawley has been referenced for the use of using current sensor data to determine driving constraint data and short time horizon data based off of that.  Please refer to the rejection below.
Applicant’s arguments regarding Wallstedt not teaching driving constraint data for a segment of the route is found unpersuasive.  After further searching and consideration, the examiner has found that for portions of segments, maximum speeds can be applied to the planning method ([0061-0062]).  While this may not be for an entire segment, it is for portions of segments, which might be considered “For the segment.”  Additionally, while it is broader than examples of driving constraint data provided in dependent claims, a maximum speed does seem to broadly be considered a driving constraint.  In the case that it does not, it should be noted that Hawley is believed to provide driving constraint data based on the slope of the environment, and this particular element may be obvious in light of Hawley.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable in light of Wallstedt et al (US Pub 2020/0139954 A1), hereafter known as Wallstedt, in light of Hawley et al (US Pub 2020/0141486 A1), hereafter known as Hawley.


For Claim 1, Wallstedt teaches A method comprising: 
identifying, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
responsive to identifying the segment, generating, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; ([0007], [0061-0062], [0132].  While Wallstedt does not produce any of the driving constraints that are proposed in dependent claims, Wallstedt does provide, for certain segments of particular steepness, maximum speed values for points or segments.  The examiner does consider this to broadly be a driving constraint data for a segment of the route.  While it may not be for the entirety of the segment, it is for portions of the segment, which could be considered to be for the segment.)
causing the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, ([0004], [0007], [0009], [0021] Figure 12)
causing the AV to travel the portion of the segment of the route based on the short time horizon routing data. ([0091], Figure 12)
Wallstedt does not teach that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
Hawley, however, does teach that the short time horizon data is based on current sensor data associated with a portion of the route. ([0004-0005], [0023], [0033], [0067].  The slope of the road is determined in real time and Is used to determine the driving plan.)
Therefore, it would be obvious to one of ordinary skill in the art in light of Hawley to modify Wallstedt such that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt in this way because if a vehicle is driving a route segment and sensors are telling the system that the expected slope is incorrect, it would be useful to consider the newly detected slope and update the short time horizon data based on that information, as it might prevent an accident.

For Claim 2, Wallstedt teaches The method of claim 1, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt with this teaching such that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art to modify Wallstedt with this teaching because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

For Claim 3, Wallstedt teaches The method of claim 2, wherein the threshold steepness value is a threshold downhill steepness value,  [0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the driving constraint data comprises a type of braking for the segment, and wherein the AV is to travel the portion of the segment using the type of braking
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, and wherein the AV is to travel the portion of the segment using the type of braking ([0005-0006], [0023], [0069-0070], Figure 4.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt’s autonomous vehicle control method with Hawley’s use of types of braking that could be used for segments to determine a plan for driving the AV because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 4, Wallstedt teaches The method of claim 3, 
Wallstedt does not teach wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 6, Wallstedt teaches The method of claim 1 further comprising determining, based on the grade data, a plurality of segments of the route, and that ideally, segments are determined by areas that have constant grades  ([0036], the while dividing sections into sections with different slopes, if the sections have similar slopes, the result is granular enough, further division is unnecessary)
Wallstedt does not teach wherein each corresponding segment of the plurality of segments has a corresponding grade that is substantially constant over a length of the corresponding segment, and wherein the plurality of segments comprises the segment.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt to modify Wallstedt such that wherein each corresponding segment of the plurality of segments has a corresponding grade that is substantially constant over a length of the corresponding segment, and wherein the plurality of segments comprises the segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt in this way because Wallstedt establishes the idea that it is ideal if the segments have a consistent grade since the system considers rise over run, and having inconsistencies would effect calculations.  Wallstedt discusses diving large segments with uneven slopes until they appear to have even slopes.  Wallstedt is silent about combining slopes if they are consistently sloped, but given that Wallstedt sees the value of dividing segments until they are consistently sloped, Wallstedt could recognize the value in combining two segments of similar slopes.  An obvious rational for this would be that by reducing the number of segments, the number of calculations can be reduced, as instead of finding a route for 2 segments, a route can be found for one instead.

For Claim 7, Wallstedt teaches The method of claim 1, wherein the physical vehicle data comprises at least one of total mass of the AV, braking capabilities of the AV, transmission gear ratios of the AV, wheelbase data of the AV, or engine capabilities of the AV.  ([0007], [0018])

For Claim 8, Wallstedt teaches The method of claim 1 further comprising: causing the AV to control one or more actuators of the AV based on the driving constraint data during travelling of the AV on the route, wherein the one 47Attorney Ref. No.: 38177.12 (L0012)or more actuators of the AV are to be further controlled based on the short time horizon routing data to cause the AV to travel along the route.  ([0007-0009], [0015], [0079], [0091], [0120])

For Claim 9, Wallstedt teaches The method of claim 8, wherein the one or more actuators comprise at least one of an engine of the AV, transmission gears of the AV, or one or more braking systems of the AV.   ([0079])

For Claim 10, Wallstedt teaches The method of claim 1, wherein the generating of the driving constraint data is further based on one or more of recommended lane data, historical wind data, or traffic data.  ([0020], weather and traffic data are both listed as conditions that are taken into account.)

For Claim 11, Wallstedt teaches The method of claim 1 further comprising receiving, from a perception system of the AV, sensor data associated with environment of the AV, wherein the driving constraint data is further based on the sensor data.  ([0021] explains that sensors on vehicles can be used to update the routing. [0079] explains that there are a large list of sensors that can be included on the vehicle. [0088] explains how speed calculations can be found from information using sensors.)

For Claim 12, Wallstedt teaches The method of claim 8, 
Wallstedt does not teach wherein the driving constraint data comprises at least one of a gear to be used for travelling the segment, a rate of change of speed for travelling the segment, or a lane for travelling the segment.  
Hawley, however, does teach wherein the driving constraint data comprises at least one of a gear to be used for travelling the segment, a rate of change of speed for travelling the segment, or a lane for travelling the segment.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.  Downshifting takes into account the different types of gears that could be used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt’s vehicle control method with Hawley’s use of considering gear options while traveling, as it would allow the system to accurately estimate how the vehicle will move while traveling downhill when effected by motor forces.  It would allow the system to more accurately create routing plans that are safe and effective.


For Claim 13, Wallstedt teaches A system comprising: 
a memory device; and ([0008], [0082])
a processing device, coupled to the memory device, wherein the processing device is to: ([0008])
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; ([0007], [0061-0062], [0132].  While Wallstedt does not produce any of the driving constraints that are proposed in dependent claims, Wallstedt does provide, for certain segments of particular steepness, maximum speed values for points or segments.  The examiner does consider this to broadly be a driving constraint data for a segment of the route.  While it may not be for the entirety of the segment, it is for portions of the segment, which could be considered to be for the segment.)
cause the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, ([0004], [0007], [0009], [0021] Figure 12)
cause the AV to travel the portion of the segment of the route based on the short time horizon routing data. ([0091], Figure 12)
Wallstedt does not teach that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
Hawley, however, does teach that the short time horizon data is based on current sensor data associated with a portion of the route. ([0004-0005], [0023], [0033], [0067].  The slope of the road is determined in real time and Is used to determine the driving plan.)
Therefore, it would be obvious to one of ordinary skill in the art in light of Hawley to modify Wallstedt such that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt in this way because if a vehicle is driving a route segment and sensors are telling the system that the expected slope is incorrect, it would be useful to consider the newly detected slope and update the short time horizon data based on that information, as it might prevent an accident.

For Claim 14, Wallstedt teaches The system of claim 13, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value.  ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art to modify Wallstedt with this teaching because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

For Claim 15, Wallstedt teaches The system of claim 14, wherein the threshold steepness value is a threshold downhill steepness value, ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 17, Wallstedt teaches A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: ([0008], [0082])
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; ([0007], [0061-0062], [0132].  While Wallstedt does not produce any of the driving constraints that are proposed in dependent claims, Wallstedt does provide, for certain segments of particular steepness, maximum speed values for points or segments.  The examiner does consider this to broadly be a driving constraint data for a segment of the route.  While it may not be for the entirety of the segment, it is for portions of the segment, which could be considered to be for the segment.)
cause the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, ([0004], [0007], [0009], [0021] Figure 12)
cause the AV to travel the portion of the segment of the route based on the short time horizon routing data. ([0091], Figure 12)
Wallstedt does not teach that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
Hawley, however, does teach that the short time horizon data is based on current sensor data associated with a portion of the route. ([0004-0005], [0023], [0033], [0067].  The slope of the road is determined in real time and Is used to determine the driving plan.)
Therefore, it would be obvious to one of ordinary skill in the art in light of Hawley to modify Wallstedt such that the short time horizon data is based on current sensor data associated with a portion of the segment of the route.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt in this way because if a vehicle is driving a route segment and sensors are telling the system that the expected slope is incorrect, it would be useful to consider the newly detected slope and update the short time horizon data based on that information, as it might prevent an accident.


For Claim 18, Wallstedt teaches The non-transitory computer-readable storage medium of claim 17, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value.  ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art to modify Wallstedt with this teaching because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

For Claim 19, Wallstedt teaches The non-transitory computer-readable storage medium of claim 18, wherein the threshold steepness value is a threshold downhill steepness value, ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallstedt in light of Hawley, in light of Whitfield Jr et al (US Pub 2021/0004004 A1), hereafter known as Whitfield Jr and Casson et al (US Pub 2014/0297182 A1), hereafter known as Casson.

For Claim 5, Wallstedt teaches The method of claim 2, 
And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr to modify Wallstedt with the teaching of wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt with this teaching because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

For Claim 16, Wallstedt teaches The system of claim 14, And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr to modify Wallstedt such that wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt with this teaching because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

For Claim 20, Wallstedt teaches The non-transitory computer-readable storage medium of claim 18, And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr to modify Wallstedt such that wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Wallstedt with this teaching because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dufford et al (US Pub 20170045137 A1) relates to downshifting in expectation of an upcoming slope.  Zeng et al (US Pub 20160313133 A1) relates to adaptive planning for slopes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664